APPLICATION FOR REHEARING
No 3431. Decided Jan 6, 1942
BY THE COURT:
This matter is again before the Court upon an application for rehearing.
The complaint is made that this Court has assumed that it was the duty of the Probate Court to give notice and that the statute does not impose this burden and that under the statute notice should be given by the party attempting to perfect the exceptions.
It is also claimed that the appellee did not give notice as to the time of the hearing as required by the statute and that this was- not an inadvertence by the Court but a failure on the part of the exceptor to perfect his exceptions.
We have reread the opinion • by the Court given under date of December 8th, 1941. The Court there details the proceedings that were had in the Court below. On September 19th, the Court below made an entry reciting that the matter came on for hearing on the motion to vacate the order of the 22nd of April, which entry was one approving the inventory. The entry of September 19th set aside, the order of April 22nd. •From this order an appeal was taken. The Court in its former opinion held that the entry of September 19th was not a final order and that an appeal would not lie. The matter is still within the jurisdiction of the Probate Court. It is of no consequence as to why the Court set aside its order of approval, whether on account of failure of the Court or of the parties in giving the proper notice.
We have considered counsel’s application for rehearing on this matter and adhere to our former opinion. Application for rehearing denied.
GEIGER, PJ., BARNES & HORNBECK, ■ JJ., concur.